     Case 1:21-cv-00641-RSK ECF No. 7, PageID.124 Filed 08/17/21 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

NATHANIEL JENKINS,

                       Plaintiff,                     Case No. 1:21-cv-641

v.                                                    Honorable Ray Kent

ERIC MCLEARON et al.,

                       Defendants.
____________________________/

                           ORDER DENYING LEAVE
                TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

               In accordance with the opinion entered this day,

               IT IS ORDERED that Plaintiff is DENIED leave to proceed in forma pauperis

because he has “three strikes” pursuant to 28 U.S.C. § 1915(g), and his pending motions to proceed

in forma pauperis (ECF No. 3) and for a determination of imminent-danger status (ECF No. 2) are

DENIED.

               IT IS ALSO ORDERED that within twenty-eight (28) days hereof, Plaintiff shall

pay the $402.00 filing fees to the Clerk of this Court. Plaintiff’s failure to comply with this order

will result in dismissal of this case without prejudice, and assessment of the $402.00 filing fees.


Dated:    August 17, 2021                             /s/ Ray Kent
                                                      Ray Kent
                                                      United States Magistrate Judge
SEND REMITTANCES TO:

Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”
